Title: To Thomas Jefferson from William Lewis, 15 March 1781
From: Lewis, William
To: Jefferson, Thomas



Sir
Renown at Hoods March 15. 1781

We have been here two days With the Briggs Willing Lass and Wilkes with two Empty sloops and the flatt And Sloop With Military Stores and have Just received an order from the Baron to deliver all the Musket Carteriges Which shall comply with.
As the Vessels are lyable to be calld down Every moment I think that the private Property ought to be Valued so that all parties may be satisfy’d and hope your Excellency will give direcktions to people that are Judges and the Soner the better because some Individuals here think it hard that they should proceed before there Property Should be valued.

We have never had a drop of Spirits on Board the fleet since we have been taken in States service and seamen are creatures that Must have it espetially when an Expedition of this kind is on foot. There is not any Comissary at this place for the state. Mr. Mitchell lies here and hope has Given your Excellency an account of our Situation. The Brigs that are here are in want of Military stores such as Carterige paper Match rope Powder and Grape shott. I am Sir your Most Obedt

William Lewis


PS. I have never had it in My Power to write you before.
W.L.

